DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed July 25, 2022.  Currently, claims 1-5, 9-15 are pending.

All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow.

Any objections and rejections not reiterated below are hereby withdrawn.

Priority
This application is a divisional of 15/037,438 which is a 371 of PCT/US2014/065773, filed November 14, 2014 and claims priority to provisional 61/904,659, filed November 15, 2013. 

Drawings
The drawings are acceptable. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Pages 32-33 list references that have not been considered unless on an IDS.  

Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The Thomas and Breen references used in this office action was authored, in part, by the inventor of this application, namely Matthew Breen.  The examiner requires further information in order to make further determinations about the patentability of the instant claims.  In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
 The Thomas reference (2007) teaches numerous BAC clones for each canine chromosome, see Figure 3, for example. Thomas does not specifically teach the precise chromosomal locations for each of these oligonucleotides.  Claim 15 specifically requires probes, primers or pair of primers suitable for measuring copy number at particular regions of chrom 13, 19, and 36. Which, if any, of the BAC clones disclosed or described in Thomas are suitable for measuring a copy number of the recited regions in Claim 14? If so, please provide each of the clone numbers, location, chromosomal position and any additional relevant information for identification.  
The Breen reference (2004) teaches numerous BAC clones and RH markers for each canine chromosome, see Table 1, for example. Breen does not specifically teach the precise chromosomal locations for each of these oligonucleotides.  Claim 15 specifically requires probes, primers or pair of primers suitable for measuring copy number at particular regions of chrom 13, 19, and 36. The references refers to data for all chromosomes located on a NCSU website.  Which, if any, of the BAC clones or RH markers disclosed or described in Breen are suitable for measuring a copy number of the recited regions in Claim 15? If so, please provide each of the clone numbers, location, chromosomal position and any additional relevant information for identification.  
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Claim(s) 1-5, 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al. (J. of Heredity, Am. Genetic Association, Vol. 98, No. 5, pages 474-484, 2007).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Thomas teaches genomic microarray for array comparative genomic hybridization (aCGH) analysis.  The microarray products, i.e. probes, measured copy number for all canine chromosomes, including CFA13, CFA19 and CFA36.  Thomas also teaches performing FISH for the chromosomes.  Multicolor FISH analysis was used to further characterize the imbalances, revealing numerous structural chromosome rearrangement (abstract).  Thomas teaches performing cytogenic mapping with routine multicolor FISH protocols (page 475, col. 2).  BAC clones were labeled in a nick translation reaction to incorporate 1 of 5 spectrally resolvable fluorescent nucleotides.  This was performed for each chromosome.  The probes were then used to assigned using DAPI banded nomenclature (page c475, col. 2)(limitations of Claim 10).  Thus, each chromosome comprised 5 differentially labeled fluorescent probes.  Hence the collection of probes would comprise at least three nucleic acid probes that were labeled with different fluorescent labels.  
Chromosome specific tiling panels were designed by pooling all BAC probes for each chromosome and cohybridizing them in a single multiprobe 5-color FISH reaction to tile the chromosome (page 475, col. 2).  Chromosomes from tumor cells were analyzed.  
Figure 3 illustrates analysis of all of the canine chromosomes including CFA13, CFA19 and CFA36.  Figure 4 illustrates that whole-genome aCGH profile for the tumor profile (page 480).  Figure 4B illustrates a gains of CFA13 and CFA36 and loss of CFA19.  The method combined aCGH/FISH approach.  
With regard to Claim 2, the probes of Thomas would function to detect chromosomes in different samples including biopsies and fresh samples, fixed sample, for example.  The intended use of the probes does not change the structure.  
With regard to Claim 3, products used by Thomas include detectable labels and labeling agents.  
With regard to Claim 5, Thomas teaches degenerate oligonucleotides were employed to design arrays.  
With regard to Claim 1, the limitation that the kits contain instructions, the inclusion of instructions is not considered to provide a patentable limitation on the claims because the instructions merely represent a statement of intended use in the form of instructions in a kit.  See In re Ngai, 367 F.3d 1336, 70 U.S.P.Q.2d 1862 (Fed. Cir. 2004)(holding that an inventor could not patent known kits by simply attaching new set of instructions to that product).  

Claim(s) 1-5, 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breen et al. (BMC Genomics, Vol. 5, No. 65, 2004).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Breen teaches FISH mapping is performed with BAC clones from the RH map.  The probes were prepared and each sample was labeled using nick translation to incorporate one of five fluorochromes (page 9, col. 2).  Breen teaches 25ng of each of five differentially labeled probes were polled and used for hybridization.  Chromosomes were counterstained with DAPI.  Hence the collection of probes would comprise at least three nucleic acid probes that were labeled with different fluorescent labels.  

With regard to Claim 2, the probes of Breen would function to detect chromosomes in different samples including biopsies and fresh samples, fixed sample, for example.  The intended use of the probes does not change the structure.  
With regard to Claim 3, products used by Breen include detectable labels and labeling agents.  
With regard to Claim 4, Breen teaches degenerate oligonucleotides were employed to design arrays.  
With regard to the limitation that the kits contain instructions, the inclusion of instructions is not considered to provide a patentable limitation on the claims because the instructions merely represent a statement of intended use in the form of instructions in a kit.  See In re Ngai, 367 F.3d 1336, 70 U.S.P.Q.2d 1862 (Fed. Cir. 2004)(holding that an inventor could not patent known kits by simply attaching new set of instructions to that product).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1-5, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milne et al. (Chromosome Research, Vol. 12, pages 825-835, 2004) in view of Brown et al. (Nature Medicine, Vol. 7, No. 4, pages 497-501, April 2001) and Choi et al. (IEEE Transactions on Medical Imaging, Vol. 28, No. 1, pages 129-136, January 2009). 
	Milne teaches multi-color, paint probes for canine chromosomes.  Mine teaches a seven color paint system for canine chromosomes covering each chromosome except Y.   The chromosome- specific paint probes were generated by degenerate oligonucleotide primed PCR.  The paints were prepared for 7- color fish (page 828, col. 1).  DAPI fluorescence was used (page 828, col. 2).  Table 2 illustrates the canine chromosomes and the color.  CFA13 is labeled part purple and part red; CFA19 is labeled red and CFA36 is labeled blue i.e. differentially labeled. Additional probes are also taught with different labels.  Milne teaches canine tumors may be studies with chromosome probes.  The probe paints were used in FISH to analyze karyotypes in 14 canine soft tissue sarcomas (abstract).  
With regard to Claim 2, the probes of Milne would function to detect chromosomes in different samples including biopsies and fresh samples, fixed sample, for example.  The intended use of the probes does not change the structure.  
With regard to Claim 3, products used by Milne include detectable labels and labeling agents.  
With regard to Claim 5, Milne teaches degenerate oligonucleotides were employed to design chromosome paint probes.  
With regard to the limitation that the kits contain instructions, the inclusion of instructions is not considered to provide a patentable limitation on the claims because the instructions merely represent a statement of intended use in the form of instructions in a kit.  See In re Ngai, 367 F.3d 1336, 70 U.S.P.Q.2d 1862 (Fed. Cir. 2004)(holding that an inventor could not patent known kits by simply attaching new set of instructions to that product).  
Milne does not specifically teach the CFA2, CFA16 and CFA31 each are labeled with different fluorescent labels.  
The state of the art at the time the invention was made was such that probes were routinely differentially labeled with various fluorescent labels to distinguish chromosomes for in situ analysis.  For example, Brown et al. (Nature Medicine, Vol. 7, No. 4, pages 497-501, April 2001) teaches methods using 12-color FISH assays.  Brown teaches using probes cloned in BACs and combinatorial labelling with four spectrally distinct fluorochromes to generate 12 different colors.  Even more, Choi et al. (IEEE Transactions on Medical Imaging, Vol. 28, No. 1, pages 129-136, January 2009) teaches multicolor fluorescence in situ hybridization (M-FISH) provides color karyotyping that allows simultaneous analysis of numerical and structural abnormalities of whole chromosomes (abstract).  M-FISH uses five fluorophores to uniquely identify chromosome types and a 6th fluorophore (DAPI) to counterstain the chromosomes. 
Therefore, it would have been prima facie obvious before the effective filing date to have modified the FISH probe labeling to use additional fluorophores to allow detection of large numbers of chromosomal regions.  In particular, Brown teaches labeling probes to generate a 12 labeling system and Choi teaches using 5 different fluorophores to combinatorially label large numbers of probes.   One of ordinary skill in the art could have substituted the labeling system of Milne with the 4 and 5 fluorophore labeling systems of Brown and Choi and the simple substitution would have yielded predictable results.  Therefore, modifying the probe combinations taught by Milne with fluorophore labels as discussed in Brown and Choi would have been prima facie obvious.  

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 8, 2022